Citation Nr: 0505438
Decision Date: 02/28/05	Archive Date: 04/27/05

DOCKET NO. 02-20 325                        DATE FEB 28 2005

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Disabled American Veterans

FINDINGS OF FACT

1. The veteran in this case served on a period of inactive duty training from
May to June 1970.



2. On February 3, 3005, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant (or his or her representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS. AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substanlive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2004). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2003). In December 2004 the regional office received a facsimile transmittal from the veteran, in which he expressed the desire to withdraw his appeal. This document was received at the Board on February 3,2005. The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.

Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

- 2




